ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-136, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that JOHN WILLIAM BJORKLUND, JR., formerly of HADDON HEIGHTS, who was admitted to the bar of this State in 1986, should be admonished for violating RPC 1.7(a) (engaging in conflict of interest by representing clients with directly adverse *274interests or where there is significant risk that representation of one client will be materially limited by the lawyer’s responsibility to another client), and good cause appearing;
It is ORDERED that JOHN WILLIAM BJORKLUND, JR., is hereby admonished; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.